[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR ARTICULATION
Plaintiff's motion for articulation having been granted, the memorandum of decision filed January 22, 2002 is articulated as follows:
1. There is no typographical error as suggested by counsel. The memorandum is clear that proper abode service was made on Albert C. Lodrini on June 16, 1998.
2. The evidence does not permit a finding that Albert C. Lodrini received actual notice of the law suit on the day of service.
3. The evidence does not permit the findings requested by counsel.
Joseph J. Purtill, Judge Trial Referee